UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7108



BRETT C. KIMBERLIN,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                            Respondent - Appellee.



                             No. 97-7452



BRETT C. KIMBERLIN,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                            Respondent - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-1687-AW)


Submitted:   June 10, 1998                 Decided:   July 31, 1998
Before ERVIN and WILKINS, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s orders denying relief

on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Kimberlin v. United States Parole Comm’n, No. CA-97-1687-AW

(D. Md. June 6, 20, and 27, 1997, and Aug. 29, 1997). Additionally,

we grant Appellant’s motion to suplement the record.   However, we

deny Appellant’s motions for sanctions and Appellee’s motion to

file a surreply. Further, we deny as moot Appellant’s motion for

expedited disposition of his appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3